Exhibit 10.1

 

BACKSTOP SECURITY SUPPORT AGREEMENT

 

This Backstop Security Support Agreement (“Agreement”) is made and entered into
on November 2, 2015 by Anthony Tang an individual investor (or, subject to the
reasonable approval of Ener-Core (as defined below), which approval will not be
unreasonably withheld or delayed, by an affiliate of Anthony Tang herein, with
respect to the individual or such affiliate, as the case may be, the “Investor”)
and Ener-Core, Inc., a corporation incorporated under the laws of Delaware
(“Ener-Core”), each or both of which may also hereinafter be referred to as a
“Party” or the “Parties” respectively.

 

RECITALS

 

WHEREAS, Ener-Core has entered into that certain Commercial License Agreement
dated Nov 14, 2014, as subsequently amended (the “CLA”), with the Dresser-Rand
Company, a New York General Partnership and SIEMENS Business (“D-R”); and

 

WHEREAS, Ener-Core has performed in all material respects its obligations to
date under terms and conditions of the CLA and is currently in compliance in all
material respects with all material terms of the CLA and without default; and

 

WHEREAS, Ener-Core is required by the terms of the CLA to put into place a
Backstop Security (“BSS”) in the amount of $2.1 million to secure performance of
its obligations during the term of BSS and in compliance with the requirements
imposed upon the BSS by the CLA; and

 

WHEREAS, Investor has reviewed the CLA (including the amendment) and is willing
to provide the financial and other assistance necessary for Ener-Core to have
the BSS in place until such a time when Ener-Core has sufficient capital on its
balance sheet to support, without the financial and other assistance of
Investor, the BSS under conditions set forth below;

WHEREAS, Ener-Core will have obtained, prior to the beginning of the Term (as
defined below) hereof and as a condition precedent to the beginning of such
Term, appropriate executed waivers from the holders of the Senior Secured Notes
(as defined below), which waivers will allow Ener-Core to grant the security
interest contemplated by this Agreement and the Security Agreement (as defined
below); and

 

NOW, THEREFORE, in consideration of the above recitals and of the undertakings
and covenants of each of the Parties set forth herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1.Letter of Credit. Investor shall promptly (but in any event no later than
November 9, 2015) provide Ener-Core with financial and other assistance
(including but not limited to the provision by Investor of sufficient and
adequate collateral acceptable to East West Bank (“EW”)) as necessary in order
for Ener-Core to obtain a $2.1 million letter of credit from EW acceptable to
D-R as the BSS and with an expiration date of June 30, 2017 (“Letter of
Credit”), at and after which time (i.e., June 30, 2017) Investor shall have no
further obligation hereunder to provide any financial or other assistance to EW
or otherwise.

 



 1 

 

 

2.TERM. As used in this Agreement, the “Term” will mean that period commencing
on the date Ener-Core obtains the Letter of Credit from EW and ending on the
earliest of any of the following events:   

(a)Ener-Core effectively replaces the Letter of Credit with an alternative BSS
in favor of D-R;    

(b)D-R communicates in writing to Ener-Core the elimination of the requirement
of the BSS for the Pacific Ethanol Stockton Project covered by the CLA; or    

(c)The last day of the twenty-fourth calendar month following the commencement
of the Term.    

3.FEES. In consideration of Investor’s performance of its covenants, obligations
and agreements set forth in this Agreement, Ener-Core hereby agrees to pay
Investor the following cash payments as fees (subject, in the case of Sections
3(b) and 3 (d), to reduction pursuant to the provisions of Section 6):   

(a)a one-time fee equal to 4% of the amount of the Letter of Credit, which fee
will be due and payable on the first day of the Term;    

(b)for each calendar month (or part thereof if applicable in the case where the
Term ends pursuant to Section 2) commencing on the first day of the Term and
continuing for a total of twelve months (unless the Term ends earlier as
provided in Section 2), a monthly fee equal to 1% of the amount of the Letter of
Credit, which monthly fee will be due and payable at the end of each such
calendar month;    

(c)if after the initial twelve months the Term has not ended, then a one-time
fee equal to 4% of the amount of the Letter of Credit, which will be due and
payable on the business day immediately following the expiration of such twelve
months (as used in this Agreement, “business day” means any day other than a
Saturday or Sunday or any day on which the Federal Reserve Bank of San
Francisco, CA is closed);    

(d)if after the initial twelve months the Term has not ended, then for each
calendar month (or part thereof if applicable in the case where the Term ends
pursuant to Section 2) commencing with the month immediately following the
initial twelve months and continuing for a total of twelve months (unless the
Term ends earlier as provided in Section 2), a monthly fee equal to 2% of the
amount of the Letter of Credit, which monthly fee will be due and payable at the
end of each such calendar month;    

(e)in the event that Investor is required by EW to make any payments on the
Letter of Credit, Ener-Core shall, within ten calendar days after Ener-Core’s
receipt of written or electronic notice of such payment to EW by Investor, pay
to Investor the full amount of any such payment made by Investor to EW; and

 



 2 

 

 

(f)to the extent Investor is required by EW to pay any upfront fees or expenses
in connection with Investor’s obtaining of the Letter of Credit, Ener-Core
shall, within five calendar days after Ener-Core’s receipt of written or
electronic notice of such payment by Investor to EW, reimburse Investor the full
amount of any such payment made by Investor to EW.    

In addition, Ener-Core is currently anticipating the payment to EW of an upfront
fee equal to 2% of the amount of the Letter of Credit in exchange for EW’s
services in setting up and supporting the Letter of Credit for the BSS with D-R.
In the event Ener-Core is able to obtain an upfront fee of less than 2% from EW
related to EW’s services in setting up and supporting the Letter of Credit for
the BSS with D-R, Ener-Core agrees to pay to Investor an additional one-time fee
equal to 50% of the reduction in upfront fees to EW, between the anticipated
upfront fee of 2% and the actual upfront fee paid. By way of example only, if
Ener-Core were able to obtain an upfront fee from EW of 1% of the amount of the
Letter of Credit, that would represent a savings of 1% from the anticipated
upfront fee of 2%, and hence Ener-Core would pay Investor an additional one-time
fee equal to 0.5% of the amount of the Letter of Credit, which additional fee
would be due and payable on the first day of the Term. Payment by Ener-Core to
Investor of any fees under this Section 3 or under any other provisions of this
Agreement is subject to such payment being permitted at such time pursuant to
the Subordination and Intercreditor Agreement (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Intercreditor Agreement”) entered into as of even date
herewith by and among Anthony Tang, Ener-Core and Empery Tax Efficient, LP in
its capacity as collateral agent for the Senior Lenders (as defined in the
Intercreditor Agreement).

 

4.WARRANTS. As an additional incentive and consideration for Investor to enter
into the transaction, Ener-Core agrees, subject only to, and conditioned only
upon, the issuance of such Letter of Credit as accepted by D-R as sufficient to
satisfy the BSS obligation under the CLA, to issue to Investor on the first day
of the Term a one-time warrant (“Warrant”) substantially in the form attached
hereto as Exhibit A, under which Investor will have the right   

(a)to purchase 74,000 shares (collectively, the “Shares”) of the common stock of
Ener-Core, par value $0.0001 per share, which Warrant will have a duration of 5
years from the first day of the Term and an exercise price of $15.00/share,
subject to adjustment for stock splits or other similar changes to Ener-Core’s
capital structure. The Warrant will become exercisable on the one-year
anniversary of the first day of the Term.

 



 3 

 

 

5.SECURITY. As an additional incentive and consideration for Investor to enter
into the transaction, Ener-Core shall, subject only to, and conditioned only
upon, the issuance of the Letter of Credit as accepted by D-R as sufficient to
satisfy the BSS obligation under the CLA, provide to Investor a security
interest, as evidenced by a Security Agreement substantially in the form
attached hereto as Exhibit B, in its assets as follows:   

(a)Subordinated to D-R’s security interest in $2.1M BSS or any partial proceeds
that may be recovered therefrom under terms and conditions of the BSS and CLA.
   

(b)Subordinated to the security interest held by the holders of the Senior
Secured Notes (“Senior Secured Notes”) of Ener-Core (as referenced in the
Current Reports on Form 8-K filed by Ener-Core with the Securities and Exchange
Commission on April 23, 2015 and May 7, 2015) pursuant to that certain Pledge
and Security Agreement, dated as of April 22, 2015 (as amended, including the
First Amendment dated as of May 7, 2015, the “Pledge Agreement”).    

(c)Subject to the same cumulative qualifications, exceptions and permitted liens
(“Permitted Liens”) as contained in the provisions of the Pledge Agreement.    

(d)This security interest for the benefit of Investor will terminate upon the
earlier of the elimination of the requirement of the BSS or the entire Letter of
Credit is replaced with an alternative BSS in favor of D-R; provided, however,
that in each case, Ener-Core has no outstanding payment obligations at the time
to the Investor under this Agreement and/or the Security Agreement (provided,
further, that the security interest will terminate upon the full satisfaction of
such payment obligations).    

Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto acknowledge and agree that any security interest granted under
this Agreement and under the Security Agreement shall be subject to the
Intercreditor Agreement and limited to the extent not permitted by the
Intercreditor Agreement. For purposes of clarity, the parties hereto acknowledge
and agree to the following legend: “This Agreement and the rights and
obligations evidenced hereby are subordinate in the manner and to the extent set
forth in that certain Intercreditor Agreement, and certain guarantees of the
indebtedness evidenced thereby, as such agreements and such guarantees have been
and hereafter may be amended, restated, supplemented or otherwise modified from
time to time; and each party to the Agreement, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Intercreditor
Agreement.”

 

6.EARLY COLLATERAL EXCHANGE; NO PENALTY. Ener-Core will have the right to
replace at any time (or times), and in whole or in part, the collateral provided
by Investor in connection with the Letter of Credit for the BSS with an
alternative solution, with or without notice to Investor, and with no penalty
for the exchange (“Early Exchange”). Commencing with the calendar month in which
there is an Early Exchange, the monthly fees pursuant to Section 3(b) or 3(d)
above, as applicable, will be reduced a pro-rated amount in accordance with the
corresponding proportionate reduction of collateral resulting from the Early
Exchange. Upon an Early Exchange replacing all of the collateral, the obligation
of Ener-Core to pay the monthly fees pursuant to Sections 3(b) and 3(d) above
will terminate and cease as of the month in which the full replacement is
completed and all other cash obligations of Ener-Core to Investor hereunder
shall immediately terminate and cease; provided, however, Ener-Core shall be
responsible for any unpaid fees for the months prior to the Early Exchange as
well as the monthly fee in which the Early Exchange occurs.

 



 4 

 

 

7.REPRESENTATIONS AND WARRANTIES.   

(a)Ener-Core Representations and Warranties. On and as of the first day of the
Term, Ener-Core represents and warrants to Investor that:    

(i)Due Incorporation, Qualification, etc. Ener-Core is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation or formation and has the requisite corporate power and authority
to conduct its business as it is presently being conducted. Ener-Core is duly
qualified to do business and is in good standing under the laws of the State of
California.    

(ii)Authority. The execution, delivery and performance by Ener-Core of this
Agreement and the consummation of the transactions contemplated hereby (A) are
within the corporate power and authority of Ener-Core and (B) have been duly
authorized by all necessary corporate actions on the part of Ener-Core.    

(iii)Enforceability. This Agreement has been duly executed and delivered by
Ener-Core and constitutes a legal, valid and binding obligation of Ener-Core,
enforceable against Ener-Core in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.    

(iv)Non-Contravention. The execution and delivery by Ener-Core of this Agreement
and the performance and consummation of the transactions contemplated hereby do
not and will not (A) violate the articles or certificate of incorporation or
bylaws of Ener-Core, (B) violate any judgment, order, writ, decree, statute,
rule or regulation applicable to Ener-Core, (C) except as disclosed to Investor,
violate any provision of, or result in the breach or the acceleration of, or
entitle any other person to accelerate (whether after the giving of notice or
lapse of time or both), any mortgage, indenture, agreement, instrument or
contract to which Ener-Core is a party or by which it is bound (provided,
further, that such mortgage, indenture, agreement, instrument or contract
involves an amount greater than $50,000), or (D) result in the creation or
imposition of any lien greater that $50,000 upon any property or asset of
Ener-Core (other than those in favor of the Investor).    

(v)Approvals. Other than those already obtained, no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or other person or entity (including, without limitation, the
shareholders of the Ener-Core) is required in connection with the execution and
delivery by Ener-Core of this Agreement and the performance and consummation by
Ener-Core of the transactions contemplated hereby and thereby.

 



 5 

 

 

(b)Investor Representations and Warranties. On and as of the first day of the
Term, Investor represents and warrants to Ener-Core that:    

(i)Due Incorporation, Qualification, etc. If Investor is not a natural person,
Investor is duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation and has requisite power and
authority to conduct its business as it is presently being conducted.    

(ii)Authority. Investor has all requisite power, authority and capacity to
execute, deliver and perform this Agreement, and if Investor is not a natural
person, the execution, delivery and performance by Investor of this Agreement
and the consummation of the transactions contemplated hereby (A) are within the
corporate power and authority of Investor and (B) have been duly authorized by
all necessary corporate actions on the part of Investor.    

(iii)Enforceability. This Agreement has been duly executed and delivered by
Investor and constitutes a legal, valid and binding obligation of Investor,
enforceable against Investor in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.    

(iv)Non-Contravention. The execution and delivery by Investor of this Agreement
and the performance and consummation of the transactions contemplated hereby do
not and will not violate any material judgment, order, writ, decree, statute,
rule or regulation applicable to Investor or, if Investor is not a natural
person, the formative or governing documents of Investor.    

(v)Accredited Investor. Investor is an accredited investor as such term is
defined in the Securities Act of 1933, as amended (the “Securities Act”).    

(vi)Knowledge and Experience. Investor has knowledge and experience in financial
and business matters and is capable of evaluating the merits and risks of
acquiring the Shares pursuant to the Warrant and making an informed investment
decision with respect hereto.    

(vii)Information. Investor has been furnished access to such information and
documents regarding Ener-Core as Investor has requested and has had an adequate
opportunity to ask questions of, and receive answers from, the officers of the
Ener-Core concerning any and all matters relating to the terms and conditions of
the Warrant, the acquisition of the Shares, the business, operations, market
potential, capitalization, financial condition and prospects of the Ener-Core
and all other matters deemed relevant by Investor.

 



 6 

 

 

(viii)Investment. Investor (X) will, upon exercise of the Warrant, be acquiring
the Shares for investment for its own account, not as a nominee or agent and not
with a present view to, or for resale in connection with, any “distribution” of
any such Shares within the meaning of the Securities Act; and (Y) has no present
intention of selling, granting any participation in, or otherwise distributing,
the Shares.    

(ix)Registration; Restrictions on Transfer. Investor understands and
acknowledges that the Shares have not been, and are not being, registered under
the Securities Act or under the “blue sky” laws or securities laws of any
jurisdiction and that the Shares may not be sold or transferred or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom, and that in the absence of or an effective registration statement
covering the Shares or an available exemption from registration under the
Securities Act, the Shares must be held indefinitely.    

(x)Approvals. Other than those already obtained, no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or other person or entity is required in connection with the execution
and delivery by Investor of this Agreement and the performance and consummation
by Investor of the transactions contemplated hereby and thereby.    

8.NOTICES. Any notices to be given hereunder by either Party to the other shall
be in writing on paper and be delivered either by personal delivery (including
delivery by Federal Express or similar reputable overnight courier), by mail,
registered or certified, postage prepaid with return receipt requested or by
fax. Mailed or faxed notices shall be addressed to the Parties at the addresses
appearing in this Section of this Agreement, but each Party may change such
address by written notice in accordance with this paragraph. Notices delivered
personally, including via overnight courier, shall be deemed communicated as of
actual receipt. Notices forwarded via the United States mail shall be deemed
communicated as of five (5) days after mailing. Notices forwarded via fax shall
be deemed communicated upon confirmation of receipt.   

  If to Ener-Core, to:

ENER-CORE INC.

9400 Toledo Way

Irvine, CA 92618

Attn: Alain Castro, Chief Executive Officer

Domonic Carney, Chief Financial Officer

Fax: 949-616-3399

 

  with a copy, which shall not constitute notice, to:

K&L Gates LLP

1717 Main Street, Suite 2800

Dallas, TX 75201

Attention: Robert Wolin

Fax: 214-939-5949

 

 



 7 

 

 

  If to Investor, to:

Anthony Tang

87- Orlando Road

San Marino, CA 91108

Fax: 626-279-3639

 

  with a copy, which shall not constitute notice, to:

O’Neil LLP

19900 MacArthur Blvd. Ste 1050

Irvine, CA 92612

Attention: John D. Hudson

Fax: 949-798-0511

 

9.DISPUTE RESOLUTION. The Parties agree that any dispute, claim, or controversy
directly or indirectly relating to or arising out of this Agreement, the
termination or validity hereof, any alleged breach of this Agreement (“Dispute”)
shall first be brought before a senior level executive of each Party, which
senior level executives shall work in good faith to resolve such Dispute. In the
event the Dispute is not resolved by such senior level executives, it shall be
brought before three jointly agreed upon arbitrators, from the American
Arbitration Association, in Los Angeles, California for final and binding
arbitration. Absent bad faith or frivolous claims, all costs and attorney’s fees
of each Party shall be the responsibility of that Party, while the costs and
fees of the arbitrator shall be split equally by the Parties. The award in the
arbitration shall be final and binding. Judgment upon the award rendered by the
arbitrator may, subject to Section 11, be entered by any court having
jurisdiction thereof.    10.PUBLIC ANNOUNCEMENTS. Each Party agrees that it
shall not make any public announcements with respect to this Agreement or any
transaction contemplated herein without the prior written approval of the other
Party, which consent shall not be unreasonably withheld or delayed; provided,
however, the Parties agree and acknowledge that, notwithstanding the foregoing
prohibition against public announcements, Ener-Core will not be in violation,
breach or default of this Agreement if Ener-Core determines that it is prudent
or necessary under the federal securities laws to make such disclosures about
this Agreement or any transaction contemplated herein.    11.GOVERNING LAW;
VENUE. This Agreement will be governed in accordance with the laws of the State
of California. Subject to the provisions of Section 9 hereof regarding binding
arbitration, any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of California in Los Angeles County or in the federal courts located in
the county of Los Angeles, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Each Party waives
trial by jury. The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs. In the event that any provision
of this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such Party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.

 



 8 

 

 

12.NO ASSIGNMENT. Neither Party may assign this Agreement or any of its rights
or obligations hereunder without prior written consent of the other Party, and
any attempt by either Party to assign this Agreement or any of its rights or
obligations hereunder without such consent shall be null and void.    13.ENTIRE
AGREEMENT. This Agreement, along with the Exhibits, (which are deemed to be a
part of the Agreement), constitute the entire and exclusive agreement between
the Parties relating to the subject matter hereof and supersedes any prior
agreements, understandings, or commitments relating to the subject matter
hereof, whether oral or written and may be changed only by a written amendment
mutually agreed and executed by both Parties. This Agreement may not be amended
or modified except in writing signed by the Party against whom any such
amendment or modification is intended to be enforced.    14.COUNTERPARTS. This
Agreement may be executed in multiple counterparts. Facsimile signatures shall
be deemed originals.

 

[SIGNATURE PAGE FOLLOWS]

 

 9 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this document to be executed
and delivered by their respective authorized representatives.

 



Ener-Core, Inc.   Anthony Tang          

By:

/s/ Domonic Carney   By: /s/ Anthony Tang Name: Domonic Carney   Name: Anthony
Tang Title: CFO      



 

 10 

 

 

EXHIBIT A



 

FORM OF WARRANT

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

ENER-CORE, INC.

 

WARRANT

 

Warrant No.

Original Issue Date: _______ __, 201_

 

Ener-Core, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, or its registered assigns (the “Holder”), is entitled to
purchase from the Company up to a total of 74,000 shares of Common Stock (each
such share, a “Warrant Share” and all such shares, the “Warrant Shares”), at any
time and from time to time from and after __________ __, 201_ (the “Commencement
Date”), and through and including the date of the expiration of five years
beginning on the Commencement Date (the “Expiration Date”), and subject to the
following terms and conditions:

 

1.           Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 



 A-1 

 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means $15.00, subject to adjustment in accordance with Section
9.

 

“Fair Market Value” of one share of Common Stock means (i) if the Common Stock
is publicly traded, the average of the per share closing prices of the Common
Stock as quoted on the Over-the-Counter Bulletin Board, or the principal
exchange on which the Common Stock is listed, in each case for the fifteen
trading days ending five trading days prior to the date of determination of fair
market value or (ii) if the Common Stock is not so publicly traded, the per
share fair market value as is determined in good faith by the Board of Directors
of the Company after taking into consideration factors it deems appropriate,
including, without limitation, recent sale and offer prices of the capital stock
of the Company in private transactions negotiated at arm’s length.

 

“Fundamental Transaction” means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property.

 

“California Courts” means the state and federal courts sitting in the City of
Los Angeles, County of Los Angeles.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Securities and
Exchange Commission having substantially the same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Securities and Exchange Commission under the
Exchange Act.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the OTC Markets Group, Inc. (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i) or (ii) hereof, then
Trading Day shall mean a Business Day.

 



 A-2 

 

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board, or the OTC Markets Group, Inc. OTCQX or OTCQB tier
on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of this
Warrant.

 

2.           Registration of Warrant. The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.           Registration of Transfers. The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein. Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 

4.           Exercise and Duration of Warrants. This Warrant shall be
exercisable by the registered Holder at any time and from time to time from and
after the date of the expiration of twelve calendar months beginning on the
Commencement Date, and through and including the Expiration Date. At 5:30 p.m.,
New York City time on the Expiration Date, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value. The Company
may not call or redeem any portion of this Warrant without the prior written
consent of the affected Holder.

 

  5. Delivery of Warrant Shares.

 

(a)          To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless all of the Warrant Shares then
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon (i)
payment of the Exercise Price multiplied by the number of Warrant Shares that
the Holder intends to purchase hereunder or (ii) effecting a net issue exercise
as provided for in Section 10(b), the Company shall promptly (but in no event
later than three Trading Days after the Date of Exercise (as defined herein))
issue and deliver to the Holder, a certificate for the Warrant Shares issuable
upon such exercise. The Company shall, upon request of the Holder and subsequent
to the date on which a registration statement covering the resale of the Warrant
Shares has been declared effective by the Securities and Exchange Commission,
use its reasonable best efforts to deliver Warrant Shares hereunder
electronically through the Depository Trust & Clearing Corporation or another
established clearing corporation performing similar functions, if available,
provided, that, the Company may, but will not be required to change its transfer
agent if its current transfer agent cannot deliver Warrant Shares electronically
through the Depository Trust Corporation. A “Date of Exercise” means the date on
which the Holder shall have delivered to the Company: (i) the Exercise Notice
(with the Warrant Exercise Log attached to it), appropriately completed and duly
signed and (ii) payment of the Exercise Price for the number of Warrant Shares
so indicated by the Holder to be purchased.

 



 A-3 

 

 

(b)          If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.

 

(c)          The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof

 

6.           Charges, Taxes and Expenses. Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

7.           Replacement of Warrant. If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 



 A-4 

 

 

8.           Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9.           Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Fundamental Transactions. If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall use its reasonable best efforts to ensure that at
the Holder’s option and request, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
substantially in the form of this Warrant and consistent with the foregoing
provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The
Company shall use its reasonable best efforts to ensure that the terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this paragraph (b) and ensuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 



 A-5 

 

 

(c)           Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(d)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 

(f)           Notice of Corporate Events. If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction (but only to
the extent such disclosure would not result in the dissemination of material,
non-public information to the Holder) at least 10 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to ensure that the
Holder is given the opportunity to exercise this Warrant prior to such time so
as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 



 A-6 

 

 

10.         Payment of Exercise Price.

 

(a)          Cash Exercise. The Holder shall pay the Exercise Price by delivery
of immediately available funds; or

 

(b)          Net Issue Exercise. In lieu of exercising this Warrant, the Holder
may elect to receive Warrant Shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with notice of such election, in which event the
Company shall issue to the Holder a number of Warrant Shares computed using the
following formula:

 



   X= Y (A-B)           A        





              Where:   X   =   the number of the Warrant Shares to be issued to
the Holder.             Y   =   the number of the Warrant Shares purchasable
under this Warrant.             A   =   the Fair Market Value of one share of
Common Stock for the date of determination.             B   =   the per share
Exercise Price (as adjusted to the date of such calculation)

 

11.          No Fractional Shares. No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable Trading Market on the date of
exercise.

 

12.          Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Company, to 9400 Toledo Way, Irvine, CA 92618, Attn: Chief Executive
Officer, or to Facsimile No.: (949) 616-3399 (or such other address as the
Company shall indicate in writing in accordance with this Section), or (ii) if
to the Holder, to the address or facsimile number appearing on the Warrant
Register or such other address or facsimile number as the Holder may provide to
the Company in accordance with this Section.

 

13.          Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 



 A-7 

 

 

  14. Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

 

(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of this Warrant and the transactions herein contemplated (“Proceedings”)
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the California Courts. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the
California Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any Proceeding, any claim
that it is not personally subject to the jurisdiction of any California Court,
or that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby. If either party shall commence a Proceeding to enforce any provisions of
this Warrant, then the prevailing party in such Proceeding shall be reimbursed
by the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.

 

(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

 A-8 

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  ENER-CORE, INC.         By:     Name : Domonic Carney   Title: Chief Financial
Officer

  

 A-9 

 

 

EXERCISE NOTICE

ENER-CORE, INC.

WARRANT DATED__________________ __, 201_

 

The undersigned Holder hereby irrevocably elects to purchase______________
shares of Common Stock pursuant to the above referenced Warrant. Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.

 

(1)The undersigned Holder hereby exercises its right to purchase
______________________ Warrant Shares pursuant to the Warrant.

 

(2)Method of Exercise (Please initial the applicable blank):

 

__The undersigned Holder elects to exercise the Warrant by means of a cash
payment in accordance with Section 10(a) of the Warrant, and tenders herewith or
by concurrent wire transfer payment in full for the purchase price of the
Warrant Shares being purchased, together with all applicable transfer taxes, if
any.

 

__The undersigned Holder elects to exercise the Warrant by means of the net
exercise provisions of Section 10(b) of the Warrant.

 

(3)Pursuant to this Exercise Notice, the Company shall deliver to the holder
______________________ Warrant Shares in accordance with the terms of the
Warrant.

  

Dated:_______________ Name of Holder:  

 

  (Print)           By:     Name:     Title:     (Signature must conform in all
respects to name of holder as specified on the face of the Warrant)

  

 A-10 

 

 

Warrant Shares Exercise Log

 

Date   Number of Warrant Shares Available to be Exercised   Number of Warrant
Shares Exercised   Number of Warrant Shares Remaining to be Exercised          
                                                                               
       

 

 A-11 

 

 

ENER-CORE, INC.

WARRANT DATED ________ __, 201_

WARRANT NO. ______________
 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________ the right represented by the above-captioned Warrant
to purchase ________________ shares of Common Stock to which such Warrant
relates and appoints _________________ attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated:_______________             (Signature must conform in all respects to
name of holder as specified on the face of the Warrant)           Address of
Transferee            

 

In the presence of:          

 

 A-12 

 



 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the "Agreement") is made as of November __, 2015, by
and between Anthony Tang, a natural person (or, subject to the reasonable
approval of Debtor, which approval will be unreasonably withheld or delayed, by
an affiliate of Anthony Tang; referred to herein, with respect to such natural
person or affiliate, as the case may be, “Secured Party”) and Ener-Core, Inc., a
Delaware corporation (“Debtor”). Capitalized terms used herein but not otherwise
defined in this Agreement shall have the meaning assigned to such terms in the
Backstop Support Agreement (as defined below).

 

RECITALS

 

Pursuant to a Backstop Security Support Agreement made and entered into on
November 2, 2015 (the “Backstop Support Agreement”), Debtor has agreed to
provide Secured Party with a security interest in certain of Debtor’s assets to
secure Debtor’s payment and other obligations to Secured Party pursuant to the
Backstop Support Agreement;

 

As a material inducement for the Secured Party to enter into the Backstop
Support Agreement, Debtor agreed, subject only to, and conditioned only upon,
the issuance of the Letter of Credit as accepted by D-R as sufficient to satisfy
the BSS obligation under the CLA, to enter into a security agreement to provide
the Secured Party with a security interest in certain assets of Debtor; and

 

Debtor and Secured Party desire to enter into this Agreement in order to secure
the performance of the Obligations (as defined below) of Debtor.

 

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, the parties agree as follows:

 

1.CERTAIN DEFINED TERMS

 

1.1.          Terms Defined In Uniform Commercial Code. Except as otherwise
provided in this Agreement, all terms in this Agreement have the meanings
assigned to them in Division 9 (or, absent definition in Division 9, in any
other Division) of the Uniform Commercial Code, as those meanings may be
amended, supplemented, revised or replaced from time to time.

 

1.2.          Uniform Commercial Code. "Uniform Commercial Code" means the
California Uniform Commercial Code, as amended, supplemented, revised or
replaced from time to time. Notwithstanding the foregoing, the parties intend
that the terms used herein which are defined in the Uniform Commercial Code
have, at all times, the broadest and most inclusive meanings possible.
Accordingly, if the Uniform Commercial Code shall in the future be amended or
held by a court to define any term used herein more broadly or inclusively than
the Uniform Commercial Code in effect on the date of this Agreement, then such
term, as used herein, shall be given such broadened meaning. If the Uniform
Commercial Code shall in the future be amended or held by a court to define any
term used herein more narrowly, or less inclusively, than the Uniform Commercial
Code in effect on the date of this Agreement, such amendment or holding shall be
disregarded in defining terms used in this Agreement.

 



B-1

 



 

1.3.          Obligations. As used in this Agreement, “Obligations” means all of
the liabilities and obligations (primary, secondary, direct, contingent, sole,
joint or several) due or to become due, or that are now or may be hereafter
contracted or acquired, or owing to, the Debtor to the Secured Party under this
Agreement, the Backstop Support Agreement, and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owned with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time. Without limiting the generality of the foregoing,
the term “Obligations” shall include, without limitation: (i) all payments due
under the Backstop Support Agreement; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Debtor from time to time under or in
connection with this Agreement, the Backstop Support Agreement, and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Debtor.

 

2.CREATION OF SECURITY INTEREST

 

2.1.         Security Interest. As security for the payment and performance of
the Obligations, Debtor hereby pledges grants to Secured Party a continuing
security interest (“Security Interest”) in and a lien upon, all of Debtor’s
right, title and interest in the following property and interests of Debtor,
whether now existing or owned or hereafter acquired or arising (collectively,
the “Collateral”) (provided, however, for avoidance of doubt, such Security
Interest (i) shall not include any security interest or lien in “Excluded
Assets”, (ii) shall be subordinated to that certain security interest held by
the holders of the Senior Secured Notes (“Senior Secured Notes”) of Debtor
referenced in the Current Reports on Form 8-K filed by Debtor with the
Securities and Exchange Commission on April 23, 2015 and May 7, 2015, as such
security interest is granted pursuant to that certain Pledge and Security
Agreement, dated as of April 22, 2015 (as amended, including the First Amendment
dated as of May 7, 2015, the “Pledge Agreement”), and (iii) shall be subject to
the same cumulative qualifications, exceptions and Permitted Liens as provided
for in the Pledge Agreement (for purposes of this Agreement, Excluded Assets”
shall mean collectively: (X) all patents, (Y) any and all licenses or other
rights granted by the Debtor (or one its affiliates) to D-R pursuant to that
certain Commercial License Agreement entered into by and between D-R and Debtor,
dated November 14, 2014 (the “CLA”) and (Z) any and all intellectual property
that is developed or which shall be developed under the CLA; provided, however,
that the foregoing exclusion shall in no way be construed so as to limit, impair
or otherwise affect the Secured Party’s unconditional security interest in and
liens upon any rights of Debtor in or to the proceeds of, or any monies due or
to become due under or in respect of, all or any portion of such Excluded Assets
and provided, further, that immediately upon the termination of the CLA, all
assets that are no longer included in the definition of Excluded Assets shall
constitute Collateral and the Debtor shall be deemed to have granted a security
interest therein):

 

a.        All cash, bank deposits, deposit accounts, checks, certificates of
deposit, checking and savings accounts, bankers’ acceptances, letters of credit,
United States obligations, state and municipal obligations, obligations of
foreign governments and subdivisions thereof, commercial paper, notes,
instruments (whether negotiable or nonnegotiable), drafts, bonds, debentures
(excluding debentures convertible into shares of capital stock and other equity
securities) of and claims against corporations, joint ventures, persons,
partnerships, whether limited or general, and other entities of every
description, and other instruments and the like;

 

B-2

 

 

b.      All accounts receivable, agreements, contracts, leases, contract rights,
rights to payment, instruments, documents, chattel paper, security agreements,
guaranties, undertakings, surety bonds, insurance policies, notes and drafts,
and all forms of obligations owing to Debtor or in which Debtor may have any
interest;

 

c.      All goods and other inventory of the Debtor, now owned and hereafter
acquired, wherever located, including, without limitation, all merchandise,
goods and other personal property which are held for sale or lease or leased by
the Debtor or to be furnished under a contract of service, all raw materials,
work in process, materials used or consumed in the Debtor’s business and
finished goods, inventory leased to others or held for lease, all goods in which
the Debtor has an interest in mass or a joint or other interest or gifts of any
kind (including goods in which the Debtor has an interest or right as
consignee), and all goods which are returned to or repossessed by the Debtor,
together with all additions and accessions thereto and replacements therefor and
products thereof and documents therefor;

 

d.      All general intangibles, choses in action, or causes of action,
including, particularly, any right of indemnity or other right that Debtor may
have or hereafter acquire against any Person arising under or with respect to
any judgment, statute, or rule and all other properties, assets and rights of
every kind and nature, including, but not limited to, rights to refunds, tax
refunds, claims for tax refunds, rights of indemnification, books and records
(including, without limitation, corporate and other business records, customer
lists, credit files, computer programs, printouts and other computer materials
and records), inventions, designs, patents, copyrights, trademarks, trade names,
trade styles, trade secrets, registrations, licenses, customer lists and
computer source and object codes;

 

e.       All equitable rights and interests of whatever kind or nature;

 

f.       All investment property;

 

g.      All rights and claims in or under any policy of insurance, including,
but not limited to, insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights, or intangible
rights, and all liability, life, key man and business interruption insurance,
together with the proceeds, products, renewals and replacements thereof,
including prepaid and unearned premiums;



B-3

 



h.      All equipment, machinery, tools, furnishings, fixtures, vehicles and
motor vehicles and all other goods used or bought primarily for use in Debtor’s
business, together with all products and proceeds of the foregoing whether due
or voluntary or involuntary disposition;

 

i.       All other agreements for use or purchase of the properties, assets and
rights described herein or any part thereof and all renewals and extensions
thereof, and all amounts, rents, issues, royalties, profits and rights, and
other sums of money due and to become due under such other agreements for use or
purchase of such properties, assets, or rights and all renewals and extensions;

 

j.       All other property of the Debtor now or hereafter in the possession,
custody or control of the Secured Party, and all property of the Debtor in which
the Secured Party now has or hereafter acquires a security interest;

 

k.       All other now existing or hereafter acquired personal property assets
and/or real property assets of the Debtor not otherwise included in the
foregoing Collateral;

 

l.       All now existing and hereafter acquired books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, embodying, incorporating or referring to, any of the foregoing Collateral;

 

m.     Without in any way limiting the foregoing, the proceeds of any of the
foregoing, whether derived from voluntary or involuntary disposition of the
foregoing, and all renewals, replacements, substitutions, additions, accessions,
rents, issue, royalties and profits of any of the foregoing, whether now owned,
existing or hereafter acquired or arising; and

 

n.      All proceeds of and substitutions for any and all of the Collateral and,
to the extent not otherwise included, all payments under insurance, or any
indemnity, warranty or guaranty, payable to Debtor by reason of loss or damage
to or otherwise with respect to any of the foregoing Collateral.

 

Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto acknowledge and agree that any security interest granted under
this Agreement shall be subject to the Intercreditor Agreement (as defined
below) and limited to the extent not permitted by the Intercreditor Agreement.

 

2.2.         Obligations Secured; Subordination; Permitted Liens. The Security
Interest is granted to secure Debtor’s Obligations. Such Security Interest is
(i) subordinated to D-R’s security interest in $2.1M BSS or any partial proceeds
that may be recovered therefrom under terms and conditions of the BSS and CLA,
(ii) subordinated to that certain security interest granted to the holders of
the Senior Secured Notes pursuant to the Pledge Agreement and (iii) subject to
the same cumulative qualifications, exceptions and Permitted Liens as provided
for in the Pledge Agreement; for purposes of this Agreement.

 

2.3.         Retained Rights. Other than during the existence of an Event of
Default, Debtor shall be entitled to retain possession and enjoy the use of the
Collateral.

 

B-4

 



2.4.         Express Waivers. Debtor hereby expressly waives:

 

a.       Diligence, presentment, protest, demand, and notice of every kind;

 

b.      The right, if any, to require Secured Party to proceed against any
person liable for the payment of any of the Obligations of Debtor as a condition
or prior to proceeding hereunder; and

 

c.      The right, if any, to require Secured Party to foreclose upon, sell, or
otherwise realize upon, collect, or apply any other property, real or personal,
securing any of the Obligations of Debtor as a condition or prior to proceeding
hereunder

 

2.5.         UCC Financing Statement. Debtor hereby authorizes Secured Party to
file a UCC-1 financing statement recording Secured Party’s security interest in
the Collateral (for avoidance of doubt, Secured Party hereby agrees that such
UCC-1 financing statement will expressly state that (i) there is no perfected
security interest in the Excluded Assets, (ii) the Secured Party’s security
interest is subordinated as provided in Section 2.2 hereof and (iii) the Secured
Party’s security interest will have the same cumulative qualifications
Exceptions and Permitted Liens as provided in Section 2.2 hereof.

 

2.6.         Termination of Security Interest. This Security Interest will
terminate upon the earlier of the elimination of the requirement of the BSS or
the entire Letter of Credit is replaced with an alternative BSS in favor of D-R;
provided, however, that in each case, such termination is conditioned upon
Ener-Core having at the time no outstanding payment obligations to the Secured
Party under this Agreement and/or the Backstop Support Agreement (provided,
further, that this Security Interest will terminate upon the full satisfaction
of such payment obligations). Upon the termination of this Security Interest,
all rights to the Collateral shall revert to Debtor. Also upon the termination
of this Security Interest, Secured Party will authorize the filing of
appropriate termination statements to terminate this Security Interest.

 

3.WARRANTIES AND REPRESENTATIONS

 

3.1.         Debtor warrants, represents, and covenants that:

 

a.       Debtor will defend title to the Collateral and the Security Interest of
Secured Party therein against the claims and demands of all persons;

 

b.       Debtor will, at its own cost and expense, keep the Collateral in a good
state of repair;

 

c.       Debtor will not waste, destroy, misuse, abuse, or illegally use the
Collateral, or any part thereof, and will not be negligent in the care thereof;

 

d.       Debtor will keep the Collateral free and clear of all attachments,
levies, taxes, liens, and all other encumbrances of every kind and nature, other
than Permitted Liens, and will not sell (other than in the ordinary course of
business), assign, transfer, lease, hypothecate, or in any way allow or suffer
the Collateral, or any part thereof, to come into the possession of any other
person other than Permitted Liens, sales of inventory in the ordinary course of
business and dispositions of obsolete and worn out equipment;

 



B-5

 

 

e.       Debtor will not secrete, abandon, or remove the Collateral, or any part
thereof, or suffer the removal of it, or any part thereof, from Debtor’s
business locations or third party warehouse maintained as of the date hereof
other than in connection with sales of inventory in the ordinary course of
business and dispositions of obsolete and worn out equipment;

 

f.       Debtor will immediately notify Secured Party of any change in Debtor's
address;

 

g.      Debtor shall not be released from this Agreement because of the loss,
injury, or destruction of the Collateral;

 

h.      Debtor shall allow Secured Party, and any of its representatives, free
access to and right of inspection of the Collateral at all times;

 

i.       Debtor shall immediately give Secured Party written notice of any
material loss or damage to the Collateral or any diminution in value and shall
provide Secured Party with monthly account statements regarding the portion of
the Collateral consisting of inventory;

 

j.       Debtor shall, at its own cost and expense, pay all taxes or other
charges levied against or otherwise respecting the Collateral;

 

k.      Debtor shall, when requested by a Secured Party, execute any and all
written instruments and documents and, at Debtor's sole cost and expense, do any
other acts necessary to effectuate the purposes and provisions of this
Agreement;

 

l.       Debtor will not do or permit any act for which the Collateral might be
confiscated;

 

m.     Each and every one of the papers, writings, documents, instruments,
contracts, agreements, memoranda, receipts, guaranties, certificates,
statements, notices, assignments, notes, and the like, presented to Secured
Party by or on behalf of Debtor, at any time, in any way or to any extent
connected with the events or transactions referred to or contemplated in this
Agreement, are genuine and were duly executed; and

 

n.      Debtor shall indemnify and hold Secured Party harmless from all losses,
costs, damages, liabilities, or expenses, including reasonable attorneys' fees,
which Secured Party may sustain or incur by reason of defending or protecting
the Security Interest herein granted, the priority thereof, enforcing payment of
the Obligations, or in the prosecution or defense of any action or proceeding
concerning any matter growing out of or connected with this Agreement.

 

o.      Except pursuant to the Pledge Agreement and/or the CLA and/or this
Agreement, Debtor shall not grant a security interest in, or encumber, any of
the Excluded Assets (subject to the cumulative qualifications, exceptions and
Permitted Liens as provided for in the Pledge Agreement or this Agreement).

 



B-6

 

  

4.RIGHTS OF SECURED PARTY

 

Secured Party may, from time to time, without notice to Debtor and without
affecting the Obligations of Debtor (subject to the Subordination and
Intercreditor Agreement (as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the
“Intercreditor Agreement”) entered into as of even date herewith by and among
Anthony Tang, Debtor and Empery Tax Efficient, LP in its capacity as collateral
agent for the Senior Lenders (as defined in the Intercreditor Agreement)):

 

a.       Release, renew, extend, or alter the time or terms of payment of any
Obligation;

 

b.      Release, surrender or substitute any property or other security; or

 

c.      Accept any type of further security therefor.

 

5.DEFAULT

 

5.1.         Default. The occurrence of any of the following will constitute an
event of default ("Event of Default") under this Agreement:

 

a.      The default by Debtor in the performance of any Obligation, and such
payment default shall not have been remedied by payment within three (3) days
after written notice of such default has been given to Debtor by Secured Party.

 

b.      The default by Debtor in the performance of any other term, covenant or
agreement contained in this Agreement, and such default shall not have been
remedied to the reasonable satisfaction of Secured Party or waived in writing by
Secured Party within five (5) days after written notice of such default has been
given to Debtor or where the cure requires more than five (5) days to cure the
cure is commenced within three (3) days and diligently completed.

 

c.      Debtor becomes insolvent or unable to meet its debts as they mature.

 

d.      Debtor (i) makes an assignment for the benefit of creditors or admits in
writing Debtor’s inability to pay its debts generally as they become due, or
(ii) applies to any tribunal for the appointment of a trustee or receiver of any
substantial part of Debtor’s assets, or (iii) commences any voluntary
proceedings under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or other liquidation law of any jurisdiction,
or (iv) becomes the subject of any such involuntary proceedings and Debtor
indicates Debtor’s approval, consent or acquiescence, or (v) becomes the subject
of an order appointing a trustee or receiver, adjudicating it bankrupt or
insolvent, or approving a petition in any such involuntary proceeding, and such
order remains in effect for sixty (60) days.

 

e.      There is a levy upon, seizure, or attachment of any of the Collateral,
other than Permitted Liens.

 



B-7

 



 

5.2.         Remedies. Upon an Event of Default, and at the option of Secured
Party, all of the Obligations shall become immediately due and payable, together
with any other sums due hereunder, with interest theretofore accrued, without
notice or demand and then and thereafter Secured Party shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code;
provided, however, that notwithstanding anything to the contrary contained in
this Agreement, any action under this Agreement and all rights and remedies of
the Secured Party shall be subject to being permitted pursuant to the
Intercreditor Agreement. Without limiting the foregoing (but subject to being
permitted pursuant to the Intercreditor Agreement), Secured Party shall have the
immediate right to (subject to such remedy or right being permitted at the time
pursuant to the Intercreditor Agreement):

 

a.       Notify all persons indebted to Debtor under receivables, leases, trade
accounts, and other Obligations to make all payments solely and directly to
Secured Party;

 

b.       Take and maintain possession of the Collateral and in so doing, alone
or with any other person, enter upon the premises where the Collateral may be
found or believed by Secured Party to be located. Debtor hereby waives all
claims for damages and otherwise, due to, arising from, or connected with any
entry upon the premises or any seizure of the Collateral by Secured Party;

 

c.       Maintain possession and dispose of the Collateral on any premises of
Debtor or under Debtor's control; or

 

d.       Remove the Collateral or any part thereof to any place Secured Party
may desire.

 

5.3.         Sale of Collateral. If requested by Secured Party (but subject to
being permitted at the time pursuant to the Intercreditor Agreement), Debtor
shall assemble and make the Collateral available to Secured Party at a place to
be designated by Secured Party. In the event of a sale by a Secured Party after
a default by Debtor, the Collateral need not be in view of those present
attending the sale, or at the same location at which the sale is being
conducted. Secured Party may sell the Collateral in such order, priority, and
lots as is commercially reasonable in the opinion of Secured Party. Debtor shall
receive all notices of sale required to be given and which cannot be waived by
law, all other notices of every type, nature, or kind being hereby expressly
waived by Debtor. Any notice required to be given by law shall be conclusively
presumed given and received by Debtor when it is mailed, postage prepaid, to
Debtor at its last business address known to the Secured Party. Unless the
Collateral is perishable, depreciates rapidly, or is of a type customarily sold
on a recognized market, Debtor will be given reasonable notice of the time and
place of any public sale, or of the time on or after which any private sale or
other intended disposition is to be made. The requirements of reasonable notice
shall be met if notice is mailed, postage prepaid, to Debtor at least two (2)
days before the time of sale or other disposition. Secured Party may be the
purchasers at any sale of the Collateral.

 



B-8

 



5.4.         Power of Attorney. Subject to being permitted pursuant to the
Intercreditor Agreement, Debtor hereby appoints Secured Party as its irrevocable
attorney with power, upon the occurrence and during the continuance of an Event
of Default, to:

 

a.      Receive, open, and dispose of all mail addressed to Debtor;

 

b.      Endorse the name of Debtor on any checks or other evidences of payment
that may come into the possession of Secured Party on the receivables and on any
invoice, freight or express bill, bill of landing, or other document about any
of the receivables;

 

c.      In its name or otherwise, to demand, sue for, collect, and give
acquittances for any and all monies due or to become due on receivables;

 

d.      Compromise, prosecute, or defend any action, claim, or proceeding
regarding receivables; and

 

e.      Do any and all things necessary and proper to carry out the purposes
contemplated in this Agreement.

 

f.       Nothing herein shall be construed as limiting the rights of Secured
Party pursuant to that certain Power of Attorney executed by Debtor in favor of
Secured Party pursuant to the Loan Agreement.

 



6. MISCELLANEOUS



 

6.1          Waiver. Waiver by Secured Party of any default or breach contained
in or secured by this Agreement shall not be construed as a waiver of any
subsequent breach.

 

6.2          Modification. This Agreement is entered into for the benefit of the
parties hereto and their respective successors and assigns, and cannot be
amended or terminated except in a writing signed by both parties.

 

6.3          Governing Law, Jurisdiction and Venue. This Agreement will be
governed by, and construed, interpreted, and enforced in accordance with, the
laws of the State of California, without giving effect to its conflict of laws
provisions. Each of Debtor and Secured Party, subject to the binding arbitration
undertakings of the Backstop Support Agreement: (a) submits to the jurisdiction
of any state or federal court sitting in the County of Los Angeles, California
in any legal suit, action or proceeding arising out of or relating to this
Agreement or the Note; (b) agrees that all claims in respect of the action or
proceeding to enforce such arbitration may be heard or determined in any such
court; and (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement or the Obligations in any other court. Each of the
parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect thereto. Any party may
make service on any other party by sending or delivering a copy of the process
to the party to be served at the address and in the manner provided for the
giving of notices in Section 6. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect the right to serve process in any other manner permitted
by law, statute, rule or regulation.

 

6.4          Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 



B-9

 



6.5          Notices. Any and all notices required or permitted to be given to a
party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) one (1) business day after
deposit with an express overnight courier for United States deliveries, or
(ii) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested). The address for such notices and
communications shall be, if to Debtor, 9400 Toledo Way, Irvine, CA 92618, Attn:
Alain Castro (Chief Executive Officer) and Domonic Carney (Chief Financial
Officer) and, if to the Secured Party, 870 Orlando Road, San Marino, CA 91108.

 

6.6          Entire Agreement. This Agreement contains the entire agreement of
the parties hereto and supersedes any prior written or oral agreement between
them concerning the subject matter contained herein.

 

6.7          Attorneys' Fees; Costs and Expenses. Debtor agrees that it will
reimburse Secured Party, upon demand, for all costs and expenses incurred by
Secured Party in connection with (i) collecting or attempting to collect the
Obligations or any part thereof, (ii) maintaining or defending Secured Party’s
security interests or liens (or the priority thereof), (iii) the enforcement of
Secured Party’s rights or remedies under this Agreement, the Obligations or any
related agreement, document or certificate, (iv) the preparation or making of
any amendments, modifications, waivers or consents with respect to this
Agreement, the Obligations or any related agreement, document or certificate,
and/or (v) any other matters, suits, actions or proceedings arising out of or in
connection with this Agreement, the Obligations or any related agreement,
document or certificate between Secured Party and Debtor (including, without
limitation, any actions or proceedings pursuant to which Debtor asserts any
claims against Secured Party or contests the validity or enforceability of this
Agreement), which costs and expenses include without limit payments made by
Secured Party for taxes, insurance, assessments, or other costs or expenses
which Debtor or Debtor is required to pay under this Agreement, the Obligations
or any related agreement, document or certificate; expenses related to the
examination of any collateral; audit expenses; court costs and reasonable
attorneys’ fees (whether in-house or outside counsel is used, whether legal
assistants are used, and whether such costs are incurred in formal or informal
collection actions, federal Bankruptcy proceedings, probate proceedings, on
appeal or otherwise); and all other costs and expenses of Secured Party incurred
in connection with any of the foregoing. Debtor further indemnifies Secured
Party, its directors, officers, employees and agents against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including without
limitation all expenses of litigation or preparation for litigation whether or
not Secured Party is a party), which any of them pay or incur arising out of or
relating to this Agreement, the or any related agreement, document or
certificate, the transactions described in this Agreement, the Obligations or
any related agreement, document or certificate.

 

6.8          Assignment and Delegation. This Agreement and the rights and duties
hereunder may not be assigned by Debtor. Debtor may not assign this Agreement or
the benefits it is to receive hereunder nor may it delegate the services and
Obligations it is required to perform under this Agreement. The parties agree
that any attempt by Debtor to assign its rights or delegate its duties hereunder
shall be null and void.

 



B-10

 



6.9          Further Assurances. Whenever and so often as requested by a party,
the other party will promptly execute and deliver, or cause to be executed and
delivered, all such other and further instruments, documents or assurances, and
promptly do or cause to be done all such other and further things as may be
necessary and reasonably required in order to further and more fully discharge
and perform the Obligations and agreements hereunder, and to more fully vest in
such requesting party, all rights, interests, powers, benefits, privileges and
advantages conferred, or intended to be conferred, upon it by this Agreement.

 

6.10        Form of Documents. All instruments, certificates and other documents
to be executed and delivered under this Agreement by any party to any other
party shall be in a form satisfactory to the counsel for the other party.

 

6.11        Indemnification; Expenses. Subject to being permitted pursuant to
the Intercreditor Agreement, the Debtor agrees to indemnify and hold harmless
the Secured Party and its trustees, directors, officers, agents, employees, and
counsel from and against any and all costs, expenses, claims, or liability
incurred by Secured Party or such person hereunder and under any other document
prepared in connection herewith or therewith, unless such claim or liability
shall be due to willful misconduct or gross negligence on the part of a Secured
Party or such person. The Debtor agrees upon demand to pay or reimburse Secured
Party for all liabilities, Obligations and reasonable out-of-pocket expenses,
including reasonable fees and expenses of legal counsel for the Debtor from time
to time arising in connection with the enforcement or collection of sums due
under this Agreement or other documents related hereto or any “work-out” in
connection with any such documents.

 

6.12        Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the successors and assigns of the parties to the
extent this Agreement is assignable.

 

6.13        Executed Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

6.14        Section Headings. The various section headings are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement or any section thereof.

 



 B-11 

 

 

6.15        Construction of Agreement. In determining the meaning of, or
resolving any ambiguity with respect to, any word, phrase or provision of this
Agreement, no uncertainty or ambiguity shall be construed or resolved against
any party under any rule of construction, including the party primarily
responsible for the drafting and preparation of this Agreement.

 

6.16        Waiver of Jury Trial. DEBTOR AND SECURED PARTY HEREBY WAIVE (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
OBLIGATIONS, OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF, OR SECURED PARTY’S CONDUCT WITH RESPECT TO ANY OF THE
FOREGOING. DEBTOR AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS AGREEMENT AND ACKNOWLEDGES THAT SECURED PARTY WOULD NOT ACCEPT THIS
AGREEMENT OR THE OBLIGATIONS IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.

 

6.17        Termination. Notwithstanding anything to the contrary in the
Agreement, this Agreement and the liens and security interests granted herein
shall automatically terminate upon end of the Term under the Backstop Support
Agreement

 

[Remainder of page intentionally left blank; signature page follows.]

 



B-12

 

 

IN WITNESS WHEREOF, the parties have executed this Security Agreement in one or
more counterparts which, taken together, shall constitute one agreement, which
Security Agreement shall be effective as of and on the last date set forth
below.

 

  SECURED PARTY:         Anthony Tang         By     Anthony Tang:        
DEBTOR:         Ener-Core, Inc.         By     Name/Title:

 

 

B-13



 

 